                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT

                                   9                                 NORTHERN DISTRICT OF CALIFORNIA

                                  10

                                  11     NICHOLAS M. SMITH,                                Case No. 18-cv-06794-SI
                                  12                    Plaintiff,
Northern District of California
 United States District Court




                                                                                           ORDER RE DEFENDANT'S MOTION
                                  13              v.                                       FOR PROTECTIVE ORDER AND/OR
                                                                                           ENTRY OF CLAWBACK ORDER
                                  14     GOLDEN STATE WARRIORS, LLC,
                                                                                           Re: Dkt. Nos. 32, 35
                                  15                    Defendant.

                                  16

                                  17          On September 12, 2019 defendant filed a motion for a protective order and/or entry of a
                                  18   clawback order. Dkt. No. 32 (Motion). This order follows. Pursuant to Civil Local Rule 7-1(b),
                                  19   the Court finds this matter appropriate for resolution without oral argument and VACATES the
                                  20   hearing set for November 1, 2019.
                                  21          On March 8, 2019, prior to filing the current motion, the parties entered into a stipulated
                                  22   protective order. Dkt. No. 25 (Protective Order). On July 5, 2019 the parties submitted a joint
                                  23   discovery dispute letter.     Dkt. No. 27 (Discovery Dispute Letter).      Plaintiff sought various
                                  24   documents and information, and defendant argued the requests were unduly burdensome or
                                  25   otherwise improper. Id. This Court1 ordered defendant to produce additional documents on July
                                  26   19, 2019. Dkt. No. 30.
                                  27
                                              1
                                  28            Both parties state in their papers that Magistrate Judge Sallie Kim entered this order. The
                                       Court clarifies that it entered the order.
                                   1          The parties’ instant dispute arises from the documents defendant was ordered to produce

                                   2   pursuant to the Court’s July 19, 2019 order. Dkt. No. 32 at 4 (Motion). Defendant argues the

                                   3   documents are so voluminous it cannot produce them without a clawback order. Id. at 2. The

                                   4   clawback order defendant proposes places the onus of identifying potentially privileged documents

                                   5   on both the producing and receiving party. Dkt. No. 35 at 4 (Opposition). Plaintiff takes issue with

                                   6   this and other language in defendant’s proposed clawback order. Id. at 4-7. The cases defendant

                                   7   cites in support of its clawback order are distinguishable because the parties in those cases stipulated

                                   8   to the language contained therein. Dkt. No. 32. at 6-9 (Motion).

                                   9          Plaintiff opposes defendant’s proposed clawback agreement, arguing the existing Stipulated

                                  10   Protective Order (Dkt. No. 25) affords adequate protections. Dkt. 35 at 2 (Opposition). Plaintiff

                                  11   also states he does not oppose the general idea of a clawback agreement. Id. Rather, what plaintiff

                                  12   takes issue with is the burdensome and potentially contentious processes called for in defendant’s
Northern District of California
 United States District Court




                                  13   version. Id. at 4-7. Among other things, plaintiff does not want to be responsible for identifying

                                  14   potentially privileged documents produced by defendant. Id. at 4. Plaintiff also points out that the

                                  15   attorneys on both sides recently litigated this precise dispute only seven months ago before Judge

                                  16   Tigar. Id. at 2. In that instance, Judge Tigar adopted plaintiff’s counsel’s proposed clawback

                                  17   agreement. Sarmiento v. Sealy, Inc. 4:18-cv-01990-JST Dkt. No. 42.

                                  18          The Court agrees a clawback order is appropriate. However, defendant’s proposed order is

                                  19   overly broad and burdensome and plaintiff’s proposal of no agreement whatsoever is inadequate.

                                  20   The parties shall submit a joint proposed clawback order by Friday, October 18, 2019 tracking

                                  21   the clawback order entered in Sarmiento v. Sealy, Inc. 4:18-cv-01990-JST.

                                  22

                                  23          IT IS SO ORDERED.

                                  24   Dated: October 15, 2019

                                  25                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  26                                                     United States District Judge
                                  27

                                  28
                                                                                          2
